Citation Nr: 1617667	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-08 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating of 70 percent for posttraumatic stress disorder (PTSD) prior to June 19, 2009.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The issue before the Board may be phrased in various manners.  The issue may be phrased as entitlement to an earlier effective date for a 70 percent rating for PTSD.  The issue may also be phrased as entitlement to a 70 percent rating for PTSD prior to June 19, 2009.  The Board notes that the grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum.  Here, the Board has phrased the issue as entitlement to a 70 percent rating for PTSD prior to June 19, 2009, because, in essence, the RO has granted a staged rating and part of the appeal has been satisfied by the grant of the 70 percent rating from June 19, 2009.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (where a veteran timely appeals a rating initially assigned when service connection is granted, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the appeal).  This matter involves the continuous appeal of the appropriate initial rating, albeit only for a portion of the period on appeal, so there is no issue with regard to an impermissible freestanding claim for an earlier effective date.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The characterization of the issue above is to avoid confusion on that point.

In this regard, the Veteran has limited his appeal to the period from May 19, 2006, to June 19, 2009, as it is clear and unambiguous that his appeal would be satisfied with a grant of 70 percent for PTSD for that period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (providing that a claimant may limit his claim or appeal for a particular disability rating to less than the maximum allowed by law for a specific service-connected condition; but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2016 videoconference hearing.  A transcript of the hearing is associated with the Veteran's file.

The Veteran's file has been scanned, and converted from a paper file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Throughout the appeal period, to include as of May 19, 2006, the Veteran's service-connected PTSD has more nearly approximated deficiencies in most areas than occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for the Veteran's service connected PTSD have been met throughout the appeal period, to include from May 19, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Veteran's Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As noted above, this claim arises from the Veteran's disagreement with the effective date assigned for the award of a 70 percent rating for PTSD.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2014).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  There is no evidence or argument that there was any defect in notification pursuant to 38 U.S.C.A. §§ 5104 and 7105 and further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the electronic claims file.  Also, reports from Drs. Gray and S.(VA psychiatrist) are of record.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with multiple VA examinations in which the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations of the Veteran.  The claims file was reviewed in conjunction with the examinations.  The examination reports collectively are adequate for rating purposes.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased rating for PTSD.  See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

Additionally, during the January 2016 Board hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

II.  Merits of the Claim

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable rating is assigned. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

By way of procedural background, the Veteran filed a claim for service connection for PTSD May 19, 2006; in a May 2009 rating decision, the RO granted service connection for PTSD rated at 50 percent and assigned an effective date of May 19, 2006.  Following receipt of a June 19, 2009, statement from the Veteran disagreeing with the rating decision, in which the Veteran referenced an August 2007 medical opinion referencing serious symptoms of PTSD of longstanding duration, the RO granted a 70 percent rating effective from June 19, 2009, in a December 2009 rating decision.  The Veteran responded in December 2009 that he was seeking an effective date of May 19, 2006, for the 70 percent rating.  This was denied in an April 2010 rating decision, and the instant appeal ensued.  

By way of factual background, the Veteran served in the Vietnam and was subjected to fire attacks during the course of his duties with a radio research group unit.  He also served in Korea.  He was diagnosed as having combat-related PTSD as early as 1989 according to his private treating source Malcolm C. Gray, Ph.D.  See August 2007 report from Dr. Gray.  VA treatment records dated from June 2005 reflect treatment and diagnosis of PTSD.  

As is noted above, the relevant period of evaluation of PTSD before the Board is that prior to June 19, 2009, and has been specifically delineated by the Veteran as beginning May 19, 2006.  Initially, the Board notes that the symptomatology and descriptions of occupational functioning during this specific period are substantially the same.  VA treatment records reflect that the Veteran reported frequent nightmares and dreams to treating doctors and examiners, as well as intrusive thoughts.  He would minimize his symptoms, glossing over his emotional responses and/or evidencing emotional numbing.  He avoided talking about and thinking about the traumatic incidents and losses.  This avoidance was noted to take the form of procrastination.  In June 2006, his VA psychologist stated that this procrastination involved filing his PTSD claim, writing his stressor letter, avoiding other tasks related to loss.  He was noted to have poor appetite and disturbed sleep.  

A comparison to later examination reports shows no significant difference in the level of impairment due to PTSD.  A report of VA examination in September 2008 reflects that the Veteran was assessed as having chronic, moderate PTSD.  Although the examiner found only reduced reliability and productivity, the symptoms noted are substantially the same as those noted before and after the report.  Significantly, they are not appreciably different from those later noted to support a 70 percent rating later.  In September 2008, he nervously twisted his service dog's leash throughout the examination.  He appeared anxious and denied suicidal ideation but reported that he had been told he had a death wish since service.  As to homicidal ideation, he denied this but endorsed anger at times severe enough to entertain such thoughts.  A report of VA examination in October 2009 (upon which the 70 percent rating was based) reflects that the Veteran was assessed as having sufficient symptoms of PTSD including anxiety, avoidance, panic attacks, inability to relate socially and interpersonally, avolition, poor concentration, and impaired memory, irritability, and difficulty with communication.  The examiner observed he was unlikely to be successful at maintaining substantially gainful employment.  Parenthetically, the Board notes that the Veteran has a total disability rating based on individual unemployability due to service-connected PTSD.  

At his hearing before the undersigned, the Veteran asserted that his symptoms of PTSD have been constant since he filed his claim for service connection in May 2006.  He asked the Board to consider his statements made in February 2010 and April 2011 wherein his essentially states that his symptoms have been at a constant level consistent with a 70 percent rating since well before May 2006.  He cited to reports from his treating sources to include Dr. Gray in support of this assertion.  Dr. Gray's August 2007 report reflects that the Veteran had been diagnosed with combat-related PTSD and treated by Dr. Gray beginning in 1989.  Dr. Gray noted the Veteran's difficulty adjusting to post-military life in light of his experience of near death and witnessing death in Vietnam.  He noted that the Veteran wandered about Asia following his separation from service and then lived in isolation for a significant period of time upon his return to the United States.  He cited to the Veteran's symptoms of suicidal ideation, sleep impairment, inability to work with and get along with others, distortion of thought processes, anger and obsessive ritualistic behavior.  Dr. Gray noted that the Veteran's issues remained unresolved following his treatment with him in 1994, at which time he began treating with VA.  Dr. S.'s August 2007 report reflects his assessment that the Veteran's exposure to death, having been in situations that threatened his life on a regular basis, witnessing death, and experiencing a severe medical illness where he was again exposed to death, have all impacted him in such a manner that he has never been able to readjust in a meaningful and functional manner in society.  He assessed his PTSD symptoms as disabling.

Doctors examining and treating the Veteran assigned Global Assessment of Functioning (GAF) scores of 47 on multiple occasions between May 2005 and February 2006, 50 in September 2005 and August 2007, and 48 in August 2008 and 48 in VA examinations in September 2008 and October 2009.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

Since the beginning of this appeal, the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) was released.  This updated medical text, which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, see 79 Fed. Reg. 45093 (Aug. 4, 2014), recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  However, the Board cites to the scores in this decision as they do support the theory that medical providers have assessed the Veteran's symptoms as being fairly consistent since the date of claim in May 2006.  

The RO has previously determined that as of June 19, 2009, a rating of 70 percent disabling or PTSD is warranted.  Upon review of the evidence and findings prior to June 19, 2009, and specifically since the date of claim in May 2006, the Board can find no substantive basis upon which to distinguish the two periods of time.  Therefore, assignment of a 70 percent rating for the period prior to June 19, 2009, and specifically beginning May 19, 2006, is required.  This ensures fair and equitable application of the criteria, and also recognizes that at worst, reasonable minds differed in their assessment of the same evidence.  In other words, the evidence of record prior to June 19, 2009, is in equipoise regarding whether the criteria for a 50 or a 70 percent rating is warranted, and reasonable doubt must be resolved in favor of the Veteran.  In this regard, the Board notes that Veteran's testimony at the January 2016 hearing is illustrative of the long-term sustained nature of the symptoms at the level that supports a 70 percent rating.  Particularly, the Veteran candidly discussed the effects of his long-term anxiety, flashbacks and dreams of his Vietnam experiences on his interpersonal relationships and employment.  See January 2016 hearing transcript, pp. 3-4.  

The Board notes that a rating in excess of 70 percent is not warranted during the period from May 19, 2006, through June 19, 2009, as total occupational and social impairment was not shown.  There are no findings of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  The Board has not considered whether the disability picture presented warrants assignment of a higher rating for PTSD after June 19, 2009, since the Veteran has limited his claim as described above.  

The Board finds the Veteran's statements to be competent and credible, and the evidence therefore reflects that his PTSD symptoms did not suddenly worsen at the time of the June 19, 2009, statement, but, rather, has been manifesting symptoms that approximated deficiencies in most areas throughout the appeal period which began May 19, 2006.  Thus, considering the medical and lay evidence as to functional impairment and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent evaluation are more nearly approximated as of May 19, 2006.  


ORDER

Entitlement to a disability rating of 70 percent for service-connected PTSD from May 19, 2006, through June 19, 2009, is granted, subject to the laws governing the award of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


